036DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered. 
Response to Amendment
The Examiner acknowledges the amending of claims 1, 14, 17, 19 and 21-23.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 have been amended to state the presence of “a laser mating surface” which is comprised of “a tapered laser mating surface” and “a laser facet”. The laser mating surface is therefore made up of the tapered laser mating surface and the laser facet. The claims go on to state that “the laser facet” is “set back on the laser mating surface”. This language is confusing as the laser facet forms the laser mating surface. It is akin to stating that a portion of the mating surface is on itself. This makes the meets and bounds of the claims unclear.
For purposes of examination, the meaning will be understood to be that the laser facet is “on” or “aligned with” the laser mating surface as is best understood from the instant application.
Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive.
The Applicant has characterized Taneya’s figure 4 to have a facet #211 which does not include semiconductor contact layer #221 (Remarks, pg.14; the Examiner notes the Applicant’s reference to a yellow highlight, though the area does appear shaded, the Office systems do not display color).
The Examiner does not agree that the facet of Taneya does not include layer #221. #221 is a raised surface formed of GaAs contact layer #206 (col.11 lines 27-32).  In fact Taneya directly states #221 is considered to be a portion of the end facets (col.11 lines 36-41). 
The Applicant has additionally stated Blauvelt does not teach a tapered mating surface and therefore does not read on the particular limitations.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant’s arguments with respect to claim(s) 1, 14, 19 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes that the Applicant has redefined the mating surface in the majority of the claims to be of 2 components: a tapered portion and a facet portion. The previous characterization of Taneya is herein updated by the Examiner to demonstrate how the art meets the new claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 8-10, 14, 15 and 19-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Taneya et al. (US 5488678) in view of Blauvelt et al. (US 2003/0081902).
With respect to claim 1, Taneya teaches a photonic integrated circuit (PIC) (fig.4), comprising: a semiconductor laser (fig.4 #200) comprising a laser mating surface (fig.4 sidewalls of #221, tapered front to back + laser facet #211), and a contact surface (fig.4 metal on bottom of #221, col.11 lines 42-45), the laser mating surface comprising a tapered laser mating surface (fig.4 sidewalls of #221, tapered front to back) and a laser facet (fig.4 #211), the laser facet being on the laser mating surface (facet #211 forms a part of the above identified mating surface and is therefore necessarily on the surface); and a substrate (fig.4 #250) comprising a tapered substrate mating surface (fig.4 sides of raised structures on #262, tapered front to back) and a recessed landing area (fig.4 #262), wherein the tapered substrate mating surface is configured to contact the tapered laser mating surface of the semiconductor laser (fig.4), and wherein the recessed landing area comprises a contact pad configured to form an electrical connection with the contact surface of the semiconductor laser (fig.4 col.11 lines 42-45, col.12 lines 23-25). Taneya, at figure 4, describes the mating surface to be a layer formed on the substrate rather than formed in the substrate. Taneya additionally teaches forming the mating surface features in the substrate (fig.3f, fig.5). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to form the mating surfaces in, rather than on, the surface of the substrate of figure 4 of Taneya as Taneya has demonstrated such “in” the substrate mating surfaces (fig.3f, fig.5) to be substantial equivalents (see MPEP 2144.06 II) and continue to provide the desired heat dissipation features (col.15 lines 21-36).
Taneya additionally does not teach the laser facet to be set back on the laser mating surface to a position between where the tapered laser mating surface is narrower and wider. Blauvelt teaches connecting a laser facet and waveguide wherein the ends of each are angled in a same direction ([0166]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to angle the facet of the laser and waveguide in a same direction as taught by Blauvelt in the device of Taneya in order to reduce feedback into the laser (Blauvelt, [0166]). Note that this combination would provide for at least a portion of the laser facet to be located between the narrow and wider areas of the taper when the facet is ‘cut’ to produce the angle offset. The laser facet is then set back on the laser mating surface to a position between where the tapered laser mating surface is narrower and wider.
With respect to claim 2, Taneya teaches a shape of the tapered laser mating surface and a shape of the tapered substrate mating surface are configured to align the semiconductor laser with the substrate when an external force is applied to the semiconductor laser (fig.4, col.12 lines 47-48).  
With respect to claim 3, Taneya teaches an edge of the tapered laser mating surface is configured to contact the tapered substrate mating surface when the semiconductor laser is aligned with the substrate (fig.4 angled edges contact when assembled).  
With respect to claim 4, Taneya teaches a rear wall of the substrate (fig.4 top of rearmost raised structures on #262) is configured to contact a back portion of the semiconductor laser (fig.4 see dotted lines denoting laser back portion near label #206) and a side wall of the substrate (fig.4 top of front most structure on #262) is configured to contact a side surface of the semiconductor laser (fig.4 underside portion recessed from #221) when the semiconductor laser is aligned with the substrate.  
With respect to claim 5, Taneya teaches a portion of the side surface of the semiconductor laser (fig.4 underside portion recessed from #221) is configured to be located above a gap portion of the substrate (fig.4 #263s) when the semiconductor laser is aligned with the substrate.  
With respect to claim 6, Taneya teaches a first edge of the tapered laser mating surface (fig.4 sidewalls of #221) contacts the tapered substrate mating surface (fig.4 sidewalls of raised portions on #262), and a second edge of the tapered laser mating surface does not contact the tapered substrate mating surface (fig.4 where gaps #263 align with the sidewalls of #221).  
With respect to claim 8, Taneya teaches a waveguide (fig.4 #253/254/255) formed on the substrate (fig.4 #253/254/255) wherein the waveguide is configured to receive a laser beam that exits the laser facet (fig.4 function of device to align and transfer beam along axis #290).  
Claims 9 and 10 are rejected for the same reasons outlined in the rejection of claim 1 above.  
With respect to claim 14, Taneya teaches a method of fabricating a photonic integrated circuit (PIC) (fig.4), the method comprising: arranging a semiconductor laser (fig.4 #200) on a substrate (fig.4 #250), wherein the semiconductor laser comprises a laser mating surface (fig.4 sidewalls of #221, tapered front to back + facet #211), a contact surface (fig.4 metal on bottom of #221, col.11 lines 42-45), and a laser facet (fig.4 #211), wherein the substrate comprises a tapered substrate mating surface (fig.4 sides of raised structures on #262, tapered front to back) and a recessed landing area (fig.4 #262), wherein the tapered laser mating surface is configured to contact the tapered substrate mating surface (fig.4), and wherein the recessed landing area comprises a contact pad (col.12 lines 23-25) configured to form an electrical connection with the contact surface of the semiconductor laser (col.11 lines 42-45, col.12 lines 23-25); and aligning the semiconductor laser with the substrate using a shape of the tapered laser mating surface and a shape of the tapered substrate mating surface (fig.4).  Taneya, at figure 4, describes the mating surface to be a layer formed on the substrate rather than formed in the substrate. Taneya additionally teaches forming the mating surface features in the substrate (fig.3f, fig.5). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to form the mating surfaces in, rather than on, the surface of the substrate of figure 4 of Taneya as Taneya has demonstrated such “in” the substrate mating surfaces (fig.3f, fig.5) to be substantial equivalents (see MPEP 2144.06 II) and continue to provide the desired heat dissipation features (col.15 lines 21-36).
Taneya additionally does not teach the laser facet to be set back on the laser mating surface to a position between where the tapered laser mating surface is narrower and wider. Blauvelt teaches connecting a laser facet and waveguide wherein the ends of each are angled in a same direction ([0166]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to angle the facet of the laser and waveguide in a same direction as taught by Blauvelt in the device of Taneya in order to reduce feedback into the laser (Blauvelt, [0166]). Note that this combination would provide for at least a portion of the laser facet to be located between the narrow and wider areas of the taper when the facet is ‘cut’ to produce the angle offset. The laser facet is then set back on the laser mating surface to a position between where the tapered laser mating surface is narrower and wider.
With respect to claim 15, Taneya teaches applying an external force to the semiconductor laser in a direction from the semiconductor laser toward the substrate (fig.4, col.12 lines 47-48).  
With respect to claim 19, Taneya teaches a photonic integrated circuit (PIC) substrate (fig.4 #250 entire chip), comprising: a recessed landing area formed on the substrate (fig.4 #262); and a waveguide formed in at least one material layer (fig.4 #253/254/255) on the substrate and configured to receive an optical signal produced by a semiconductor laser (fig.4 #200) wherein: the at least one material layer comprises a mating surface (fig.4 #261; entire mating surface considered to be portions of raised structures on #262 which are tapered + #261); a shape of the substrate mating surface corresponds to a shape of a mating surface of the semiconductor laser to align the semiconductor laser with the substrate (fig.4 #211).  Taneya, at figure 4, describes the recessed landing area to be a formed on the substrate rather than formed in the substrate. Taneya additionally teaches forming the recessed landing area in the substrate (fig.3f). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to form the recessed landing surface in, rather than on, the surface of the substrate of figure 4 of Taneya as Taneya has demonstrated such “in” the substrate landing surfaces (fig.3f) to be substantial equivalents (see MPEP 2144.06 II) and continue to provide the desired heat dissipation features (col.10 lines 54-59).
Taneya additionally does not teach the mating surfaces of the substrate waveguide and laser end face to be tapered such that a front edge of the waveguide is positioned on a tapered substrate mating surface between where the tapered substrate mating surface is narrower and the tapered substrate mating surface is wider. Blauvelt teaches connecting a laser facet and waveguide wherein the ends of each are angled in a same direction ([0166]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to angle the facet of the laser and waveguide in a same direction as taught by Blauvelt in the device of Taneya in order to reduce feedback into the laser (Blauvelt, [0166]). Note that this combination would provide for the mating surfaces of the laser and substrate to be tapered and the front edge of the waveguide of the substrate to be on the tapered mating surface of the substrate. The tapered substrate mating surface is then established as the tapered raised portions on #262 + the now angled face #261.
Claim 20 is rejected for the same reasons outlined in the rejection of claims 9 and 10 above.  
With respect to claim 21, Taneya teaches the shape of the tapered substrate mating surface is configured to contact a first edge of the semiconductor device (fig.4 raised structures on #262 contact edges of #221 and recessed portions of laser around #221) and preserve a space between the tapered substrate mating surface and a second edge of the semiconductor device (fig.4 #263s provide space between substrate and laser left/right edges).  

Claims 7, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taneya and Blauvelt in view of Hipwell, Jr. et al. (US 9830937, note provisional apps with support).
With respect to claims 7, 16 and 22, Taneya teaches the device outlined above, including using an angled edge of the tapered substrate mating surface (fig.4 sides of raised structures on #262), but does not teach the tapered substrate mating surface includes a curved edge, wherein the curved edge is configured to distribute an external force applied to the semiconductor laser during an alignment of the semiconductor laser with the substrate mating surface. Hipwell teaches the use of curved edges intersecting with angled edges of mating surfaces when joined (fig.10a/b #1030,1040/1035,1055). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a curved surface for the edge of the substrate mating surface as demonstrated by Hipwell in order to aid in self-alignment and allow for more accurate alignment as compared to complimentary shapes (Hipwell, col.7 lines 20-22, 30-35).
Note: the curved edge is necessarily configured to distribute external force during alignment as the intersecting edges would slide along each other.

Claims 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taneya and Blauvelt in view of Bowen et al. (US 6933536).
With respect to claim 11, Taneya teaches the device outlined above, including use of solder (col.25 lines 33-40), but does not specify solder is located between the contact pad and the contact surface of the semiconductor laser. Bowen teaches the integration of a laser with a substrate (fig.3) wherein solder is used to connect the elements (col.10 lines 16-57). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of solder to connect the devices as demonstrated by Bowen in the device of Taneya in order to ensure firm electrical and physical connection.
With respect to claims 17 and 18, Bowen further teaches depositing solder on the contact surface of the semiconductor laser prior to arranging the semiconductor laser on the substrate, wherein arranging the semiconductor laser on the substrate includes electrically connecting the contact surface of the semiconductor laser to the contact pad of the substrate, wherein the solder is located between the contact surface and the contact pad, wherein a surface tension of the solder draws the laser mating surface into attachment with the substrate mating surface (Bowen, col.10 lines 16-57). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the solder re-flow method to connect the devices as demonstrated by Bowen in the device of Taneya in order to ensure firm electrical and physical connection and achieve desired alignment.  

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taneya and Blauvelt in view of Kitaoka et al. (US 6693936).
With respect to claim 12, Taneya teaches the device outlined above, but does not teach the landing area further comprises: a solder layer located on the contact pad; and a run-off area configured to receive solder from the solder layer located on the contact pad. Kitaoka teaches integrating a laser and a substrate (fig.25) wherein solder is used for the connection and a run-off area is used (fig.25 #133, col.20 lines 40-52). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of solder and a run-off area as taught by Kitaoka in the device of Taneya in order to firmly electrically and physically attach the devices as well as to improve positioning (Kitaoka, col.20 lines 40-52).
With respect to claim 13, Taneya, as modified by Kitaoka, teaches the run-off area is configured to receive solder by drawing the solder from the solder layer away from the contact pad (Kitaoka, col.20 lines 40-52, function of groove to draw excess solder away).  

Claims 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taneya and Blauvelt in view of Park et al. (US 7522648).
With respect to claim 23, Taneya teaches semiconductor laser (fig.4 #200), comprising: an active region (fig.4 #203) sandwiched between an upper and lower cladding layer (fig.4 #202/204); a laser mating surface (fig.4 sides of #221, tapered front to back + facet #211) comprising a tapered laser mating surface (fig.4 sides of #221, tapered front to back) formed through etching (recessed/raised alignment structures formed via etching, col.6 lines 32-40) configured to align the semiconductor laser with a tapered mating surface formed on a substrate (fig.4 sides of raised structures on #262, tapered front to back), wherein a shape of the tapered laser mating surface corresponds to a shape of the tapered substrate mating surface (fig.4); and a laser facet (fig.4 front of laser) configured to exit a laser beam produced by the semiconductor laser for receipt by a waveguide (fig.4 #253/254/255) formed in the substrate (function of device), the laser facet being on the laser mating surface (facet #211 forms a part of the above identified mating surface and is therefore necessarily on the surface). Taneya does not teach the laser facet to be set back on the laser mating surface to a position between where the tapered laser mating surface is narrower and wider. Blauvelt teaches connecting a laser facet and waveguide wherein the ends of each are angled in a same direction ([0166]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to angle the facet of the laser and waveguide in a same direction as taught by Blauvelt in the device of Taneya in order to reduce feedback into the laser (Blauvelt, [0166]). Note that this combination would provide for at least a portion of the laser facet to be located between the narrow and wider areas of the taper when the facet is ‘cut’ to produce the angle offset. The laser facet is then set back on the laser mating surface to a position between where the tapered laser mating surface is narrower and wider.
Taneya does not teach the laser facet to be etched. Park teaches a similar integrated laser device wherein the laser facets are etched (col.6 lines 47-67). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to create the facets of Taneya via etching as taught by Park in order to more finely control the reflective surfaces.
With respect to claim 24, Taneya teaches a first edge of the tapered laser mating surface is configured to contact a tapered substrate mating surface when the semiconductor laser is aligned with the substrate (fig.4 edges of #221 contact edges of raised structures on #262).  
With respect to claim 25, Taneya teaches a back portion of the semiconductor laser is (fig.4 near label #206) configured to contact a rear wall of the substrate (fig.4 top of rear most raised structure on #262) when the semiconductor laser is aligned with the substrate.  
With respect to claim 26, Taneya teaches a side surface of the semiconductor laser (fig.4 underside portion recessed from #221) is configured to contact a side wall of the substrate (fig.4 top of front most structure on #262) when the semiconductor laser is aligned with the substrate.  
With respect to claim 27, Taneya teaches a portion of the side surface of the semiconductor laser (fig.4 underside portion recessed from #221) is configured to be located above a gap portion of the substrate (fig.4 #263s) when the semiconductor laser is aligned with the substrate.  
With respect to claim 28, Taneya teaches a second edge of the tapered laser mating surface is configured not to contact the tapered substrate mating surface (fig.4 where gaps #263 align with the sidewalls of #221).  
With respect to claim 29, Taneya teaches a contact surface (col.11 lines 42-45) configured to form an electrical connection with the substrate.  
With respect to claim 30, Taneya teaches a semiconductor contact layer (col.6 lines 53-57) above the upper cladding layer; and a metallic contact layer (col.11 lines 42-45), wherein a surface of the metallic contact layer is the contact surface.  

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taneya and Blauvelt in view of Park and Buda et al. (US 6993053).
With respect to claim 31, Taneya teaches the device outlined above, but does not teach the upper cladding layer is configured to keep optical loss due to the semiconductor contact layer and metallic contact layer less than 0.3/cm. Buda teaches keeping losses due to contact structures to less than 0.3/cm (col.9 lines 39-44). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the configuration of Buda in the device of Taneya in order to reduce optical loss in the system.

Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taneya and Blauvelt in view of Park and Kwak et al. (US 2005/0072984).
With respect to claims 32 and 33, Taneya teaches the device outlined above, but does not teach the metallic contact layer comprises two electrodes, wherein a first electrode of the two electrodes corresponds to a p-contact of the laser and a second electrode of the two electrodes corresponds to an n-contact of the laser. Kwak teaches mounting a laser device such that the metallic contact layer comprises two electrodes on the same surface (fig.5a), wherein a first electrode of the two electrodes corresponds to a p-contact of the laser and a second electrode of the two electrodes corresponds to an n-contact of the laser ([0035]). It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to utilize both n and p electrodes on the same contact layer surface as demonstrated by Kwak in the device of Taneya in order to protect each electrode and ensure proper connection for device operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 8391657 teaches forming tapered surfaces for mating lasers with waveguides (fig.2a/b) and including setting back a facet from the taper (fig.2a, fig.6b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828